Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kregg Koch on 7/1/2022.

The application has been amended as follows: 

Claim 7: The device according to claim 1, wherein… 
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 5/25/2022, with respect to the prior rejections over Ziebol and Werschmidt have been fully considered and are persuasive.  The rejection of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1,2,5,7-13,15-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
With regard to claim 1, the prior art fails to teach or fairly suggest a device for insertion into a hub comprising a cap comprising a ring member having threads to engage threads on the hub, a plurality of tabs projecting into an opening of the ring member, at least two recesses between the plurality of tabs, an inert member secured within the opening of the ring member, the insert member comprising a central protrusion, a fin projecting away form an outside surface of the protrusion, the fin sized and configured to be received by the at least one recess between the plurality of tabs on the ring member, wherein in an assembled state, the insert member is axially secured to the ring member so that the insert member is prevented from moving in any axial direction relative to the ring member, in an assembled state, the fin and the plurality of tabs prevent the ring member from rotating relative to the insert member, wherein the cap is rotated onto the threaded hub, in combination with the features of the invention, substantially as claimed.
Claim 13 recites a structure similar to that discussed above with regard to claim 1, and therefore is allowable for similar reasons.
Regarding claim 19, the prior art fails to teach or fairly suggest a device for sealing a lumen of a catheter, the device comprising a cap configured to seal the lumen at a hub at a proximal end of the catheter, the cap comprising a ring member comprising threads configured to engage threads on the hub, a plurality of tabs extending into an opening of the ring, at least one recess between the plurality of tabs, an insert member comprising a tapered outer surface configured to engage a tapered inner surface of the hub to seal a fluid inside the lumen of the hub, one or more fins projecting away from the outer surface, wherein the insert member is secured within the opening of the ring member, and the one or more fins are configured to engage the tabs to prevent significant rotational movement of the insert member relative to the ring member when the cap is rotated and threaded onto the hub at a proximal end of the catheter, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783